The defendant has no reason to complain of the opinion upon this point. It was as favorable to him as it could be.
In the course of the trial the plaintiff offered evidence to show that he had, by his agent, sold the negro in Mississippi for $175. This was objected to by the defendant's counsel as incompetent on the question of damages. The objection was overruled and the testimony admitted. The witness then, in answer to a question, stated that in her diseased state, the negro was not worth more than $75 or $100.
There was no error in the admission of the evidence. The plaintiff was at liberty to show he had sold the slave and, as a fact, to prove what he got for her. It did not establish her value, but was a fact proper to be laid before the jury in the assessment of damages. The inquiry was, what was the extent of the injury the plaintiff had sustained? and the measure was the difference of the value of the negro as sound and diseased as she was, to be estimated by what she would bring in market. If the purchaser has sold, what he got for her may or may not assist the jury in estimating the damages. It is a fact he may prove. But if the evidence ought not to have been received, still the judgment (315) should not be disturbed. It has done the defendant no injury, as it is evident the jury were not influenced in their verdict by the price given, but by the value fixed by the witness.
PER CURIAM.                                                No error.
Cited: Jones v. Mial, 89 N.C. 93; Jones v. Call, 93 N.C. 170. *Page 217